DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including an electronic control unit configured to regulate an amount of oxygen that is supplied from the oxygen supply device, when a temperature of the exhaust gas control catalyst falls within a predetermined temperature range higher than or equal to an activation temperature and an air-fuel ratio of exhaust gas emitted from a body of the internal combustion engine is a rich air-fuel ratio richer than a stoichiometric air-fuel ratio, the electronic control unit being configured to cause the oxygen supply device to supply oxygen into the exhaust gas while periodically increasing or reducing the oxygen such that an air-fuel ratio of exhaust gas flowing into the particulate filter alternately varies between the rich air-fuel ratio and a lean air-fuel ratio leaner than the stoichiometric air-fuel ratio.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Applicant’s arguments, filed December 01, 2020, with respect to Claims 1-16 have been fully considered and are persuasive.  Accordingly, the Office Action mailed on September 03, 2020 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        March 13, 2021